

116 HR 3431 IH: To provide for the extension of the enforcement instruction on supervision requirements for outpatient therapeutic services in critical access and small rural hospitals through 2021.
U.S. House of Representatives
2019-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3431IN THE HOUSE OF REPRESENTATIVESJune 24, 2019Mrs. Axne (for herself and Mr. Smith of Nebraska) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the extension of the enforcement instruction on supervision requirements for
			 outpatient therapeutic services in critical access and small rural
			 hospitals through 2021.
	
		1.Extension of enforcement instruction on supervision requirements for outpatient therapeutic
 services in critical access and small rural hospitals through 2021Section 1 of Public Law 113–198, as amended by section 1 of Public Law 114–112, section 16004 of Public Law 114–255, and section 51007 of Public Law 115–123, is amended—
 (1)in the section heading, by striking 2017 and inserting 2021; and (2)by striking and 2017 and inserting , 2017, 2020, and 2021.
			